Citation Nr: 0617449	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial evaluation of 30 percent, effective 
November 28, 2001.  In accordance with Fenderson v. West, 12 
Vet. App. 119 (1999), the issue on appeal has been rephrased 
to reflect that the veteran is appealing the initial 
evaluation assigned for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
element of effective date of disability, which is an integral 
part of a grant of disability benefits and the initial 
assignment of a rating.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson, 12 Vet. App. 119, 126 (1999).  The Court noted 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) as to the primary importance of the present level of 
disability is not necessarily applicable to the assignment of 
an initial rating following an original award of service 
connection for that disability.  Rather, the Court held that, 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.  
Because the veteran may be entitled to higher ratings for any 
portion of the appellate period, providing notice regarding 
effective dates is an integral step in ensuring the veteran 
has the greatest opportunity to assert and develop his claim.  
Here, because the veteran has not had the opportunity to 
benefit from and react to the notice that the Secretary is 
obligated to provide, any conclusion by the Board that the 
appellant has not been prejudiced would be pure speculation.  
It is not for the Secretary or the Court to predict what 
evidentiary development may or may not result from the notice 
required by the VCAA.  See Huston v. Principi, 17 Vet. App. 
195, 203 (2003); see also Daniels v. Brown, 9 Vet. App. 348, 
353 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 


elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim for initial 
assignment of an evaluation in excess of 
30 percent for PTSD of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim for assignment of 
an initial evaluation in excess of 30 
percent for post-traumatic stress 
disorder.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

